DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2011/0254922 A1 to Schaerer et al. in view of U.S. PG Pub. No. 2007/0183041 A1 to McCloy et al. or over Schaerer, in view of McCloy and U.S. PG Pub. No. 2003/0135115 A1 to Burdette et al.
Regarding claims 1 and 6, Schaerer discloses a tracking device and method comprising: by at least one pattern portion included in at least one marker of an optical tracking system, receiving light irradiated by at least one external light source, the at least one pattern portion formed by a plurality of patterns and arranged to receive the light irradiated by the at least one external light source, the received light passing the at least one pattern portion or being reflected by the at least one pattern portion each released portion of the light having passed a specific point of the at least one pattern portion; by a second lens included in at least one camera of the optical tracking system, receiving and focusing the light released from the first lens; by an image sensor included in the at least one camera, forming an image of the at least one pattern portion based on the focused light: and by a processor of the optical tracking system, calculating a spatial position and a direction of the at least one marker by using the image of the at least one pattern portion (see Figs. 1-4 and para 68-78).
Schaerer does not specifically disclose a device and method, wherein a system and method has a first lens included in the at least one marker, the first lens arranged to receive the light, which has passed the at least one pattern portion or has been reflected by the at least one pattern portion, releasing a plurality of portions of the light.
	However, McCloy discloses a similar surgical tracking system and method, wherein a system and method has a first lens included in the at least one marker, the first lens arranged to receive the light, which has passed the at least one pattern portion or has been reflected by the at least one pattern portion, releasing a plurality of portions of the light (see Figs. 1-3, 6, and 7 and para 42-56).
It would have been obvious and predictable to have use the lens system of McCloy with the patterned markers of Schaerer because doing so would predictably provide the marker function of Schaerer with a limited field of view range as taught in McCloy so that markers could be more accurately viewed only at certain angles, thus reducing interference from multiple markers in a given scene.
It appears that Schaerer discloses a lens on the cameras, 5 and 6, noting small rectangles that limit the imaging field of view to fields of view, 5A and 6A.  
However, in the alternative Burdette discloses a similar optical medical tracking system, wherein the optical camera includes a fish-eye lens for adjusting the cameras field of view (see para 33).
It would have been obvious to one of skill in the art to have include a lens as taught in Burdette with the method and system of Schaerer because doing so would predictably focus and adjust the field of view already taught in Schaerer, thus providing an imageable field of view for finding the markers of Schaerer.
Regarding claims 2, 3, 7, and 8, Schaerer discloses a device and method, wherein calculating the spatial position and the direction of the at least one marker comprises: calculating the spatial position of the at least one marker by using coordinate information of the image of the at least one pattern portion; and calculating the direction of the at least one marker by using and the coordinate information of the image of the at least one pattern portion and coordinate information of the spatial position of the at least one marker; and wherein calculating the direction of the at least is one marker comprises: calculating the spatial position of the at least one marker by using a position change or a size Change of the image of the at least one pattern portion; and calculating the direction of the at least one marker by using a position change or a size change of the at least one pattern portion for each area of the image of the at least one pattern portion (see Figs. 1-4 and para 68-78).
Regarding claims 4 and 9, McCloy appears to disclose a fish-eye lens (see Figs. 1-3, 6, and 7 and para 42-56).
Alternatively, Burdette teaches that fish-eye lens are well known and predictable for the purpose of limiting an optical field of view (see para 33).
It would have been obvious and predictable to have use the lens system of McCloy and/or Burdette with the patterned markers of Schaerer because doing so would predictably provide the marker function of Schaerer with a limited field of view range as taught in McCloy and Burdette so that markers could be more accurately viewed only at certain angles, thus reducing interference from multiple markers in a given scene.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaerer and McCloy or over Schaerer, McCloy, and Burdette as applied to claims 1 and 6 above, and further in view of U.S. PG Pub. No. 2010/0036393 A1 to Unsworth.
Regarding claims 5 and 10, Unsworth discloses a similar surgical tracking system and method, wherein the at least one marker, further comprises a prism arranged to receive the light released from the first lens and configured to release the light to have a different angle of view (see para 168 and 191).
It would have been obvious to one of skill in the art to have used a prism as taught in Unsworth with the marker of Schaerer because doing so would predictably redirect the image of the Schaerer marker to the imaging camera so that the marker can be seen from a desirable angle.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of U.S. Patent Nos. 10,307,210 and 11,033,337. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific species of the broader genus presently claimed.  Additionally, the above cited art in combination with the patents noted in this paragraph show that the improvements are obvious and predictable improvements.
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues that McCloy does not disclose the specific configuration of lenses claimed because McCloy discloses multi-lens markers.
Applicant’s remarks are unpersuasive because Applicant has not considered the combination of references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In particular the combination of references teaches to a skilled artisan that a lens can be added to the Schaerer device at the visible marker for the purpose of limiting the field of view of the visible marker 14.  Such a combination would allow light to pass over the pattern portion and release the light to the second lens from a specific pattern point.
Applicant also appears to argue that the lenses of Schaerer, Burdette, and Unsworth are the second lenses and not the first.  
Examiner notes that Schaerer and Burdette both include, among other things, second lenses.
Applicant’s remarks concerning the double patenting rejection over the 10,859, 789 patent are persuasive and the rejection is withdrawn.
The rejections over patents 10,307,210 and 11, 033, 337 still stand in light of the disapproved terminal disclaimer.  See the terminal disclaimer review decision dated April 19, 2022.
Examiner notes that JP 2008-26731 A is also a relevant reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793